Case 6:17-cv-02103-GAP-EJK Document 130 Filed 05/11/20 Page 1 of 2 PageID 1549




                              UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                         ORLANDO DIVISION

    NICHOLAS J. RANDALL and FAN
    FENG,

                           Plaintiffs,

    v.                                                          Case No: 6:17-cv-2103-Orl-31EJK

    OFFPLAN MILLIONAIRE AG,
    CAPINVEST LLC, JOACHIM OLIVER
    NEDELA and CARL DHIR,

                           Defendants.


                                                  ORDER
             This cause comes before the Court on Plaintiffs’ Motions for Default Judgment (Docs.

    110, 111, and 112).

             On April 21, 2020, the United States Magistrate Judge issued a report (Doc. 128)

    recommending that the motions filed at Docs. 110 and 111 be granted in part and that the motion

    filed at Doc. 112 be denied. No objections have been filed. Therefore, it is ORDERED as

    follows:

             1.     The Report and Recommendation is CONFIRMED and ADOPTED as part of this

    Order.

             2.     The Motions for Default Judgment (Docs. 110 and 111) are GRANTED in part as

    follows.

                    a.      The motions are DENIED to the extent that Plaintiff Fan Feng has not
                    established damages under 18 U.S.C. § 1964(c);

                    b.     The motions are GRANTED as to Counts I through IV of the Amended
                    Complaint (Doc. 17) such that the Clerk shall enter default judgment as to Counts I
                    through IV in favor of Plaintiff Nicholas Randall and against Defendants Offplan
Case 6:17-cv-02103-GAP-EJK Document 130 Filed 05/11/20 Page 2 of 2 PageID 1550



                  Millionaire AG and Capinvest LLC in the amount of $4,083,690.21, plus interest
                  pursuant to 28 U.S.C. § 1961. Plaintiff Fan Feng shall take nothing.

           3.     The Motion for Default Judgment (Doc. 112) is DENIED for failure to establish

    personal jurisdiction over Carl Dhir. The Amended Complaint (Doc. 17) as to Dhir is

    DISMISSED without prejudice.

           4.     After entry of judgment, the Clerk is directed to close the case.

           DONE and ORDERED in Chambers, Orlando, Florida on May 11, 2020.




    Copies furnished to:

    Counsel of Record
    Unrepresented Party




                                                   -2-
